PER CURIAM.
This case is again before us for review pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We previously directed the public defender and the state to file additional briefs which more fully comply with that decision. Smith v. State, 496 So.2d 971 (Fla. 1st DCA 1986). Both parties have now complied with our directions. We especially compliment the public defender on the thoroughness of his brief on behalf of appellant, for it has facilitated thorough and efficient review by the court with a considerable savings in time.1 The state’s brief has likewise presented helpful argument in response which has simplified our task.
After careful review of the substituted briefs filed on behalf of appellant and by the state, we conclude that the errors noted in the designation were, for the most part, not properly preserved for appeal. Accordingly, finding no other reversible error in the judicial acts of the trial court, the judgment of conviction is AFFIRMED.
SMITH, SHIVERS and ZEHMER, JJ., concur.

. The public defender’s brief addresses each judicial act designated by trial counsel for purposes of preparing the record, but expresses concern that this court not equate those designations with assignments of error which have been abolished. It was not our intention to do so in the prior opinion. Rather, such designations are the starting point for appellate counsel in Anders cases in reviewing potential errors that may warrant discussion. Each designation need not necessarily be made a separate point on appeal.